--------------------------------------------------------------------------------

Exhibit 10.1
 
PREFERRED STOCK, WARRANT AND NOTE TERMINATION AGREEMENT
 
This Preferred Stock, Warrant and Note Termination Agreement (this “Agreement”)
is entered into as of July 25, 2011, by and among (i) Paradigm Holdings, Inc., a
Nevada corporation (the “Company”), (ii) CACI, INC.—FEDERAL, a Delaware
corporation (“Parent”) and (iii) Hale Capital Partners, LP and EREF PARA, LLC
(each a “Holder” and collectively the “Holders”).
 
RECITALS
 
WHEREAS, on July 25, 2011, the Board of Directors of the Company adopted an
Agreement and Plan of Merger among the Company, Parent and CACI Newco
Corporation, a Nevada corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”) (as the same may be amended or supplemented, the “Merger
Agreement”), providing for, among other things, a plan of merger of Merger Sub
with and into the Company (the “Merger”), and unconditionally recommended the
plan of merger represented by the Merger Agreement and submitted the same to the
stockholders of the Company for approval;
 
WHEREAS, as of the date hereof, each Holder is the record holder and beneficial
owner (as such term is defined in Rule 13d-3 of the Exchange Act) of (x) that
number of shares (the “Preferred Shares”) of Series A-1 Senior Preferred Stock,
par value $0.01 per share, of the Company (the “Preferred Stock”), (y) such
number of Class A Warrants and Class B Warrants (the “Warrants”) to purchase
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock”) and (z) such aggregate principal amount of senior secured subordinated
notes (the “Notes”, and collectively with the Preferred Shares and the Warrants,
the “Securities”), in each case as is set forth on Schedule I to this Agreement;
and
 
WHEREAS, in connection with the Merger, the parties hereto desire to have the
Securities cancelled and terminated in full upon the effective time of the
Merger (the “Effective Time”) in exchange for the payments set forth herein,
subject to the terms and conditions of this Agreement and the Merger Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration (the receipt and sufficiency of which is
hereby acknowledged), the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.           Cancellation of Securities.  The parties hereby agree that at the
Effective Time, each of the Securities held by the Holders shall be cancelled
and terminated in full for the right to receive the payments described in
Section 2 below.  For further clarification purposes, attached hereto as
Schedule II is a table showing the minimum aggregate consideration payable to
the Holders with respect to the Securities as described in Section 2
below.  Upon the cancellation and termination of such Securities and the receipt
by the Holders of the payments described in Section 2 below, the Holders shall
have no further rights with respect to such Securities or their ownership
thereof, including with respect to any defaults under or in connection with such
Securities prior to the Effective Time.  Each Holder has delivered its original
stock certificate(s) for the Preferred Shares to the Company to hold in escrow
pending, and subject to, the Closing.  Notwithstanding the foregoing, nothing
herein shall be deemed to amend or waive the Company’s obligations to make any
payments or redemptions pursuant to the terms of the Securities or the Company’s
Certificate of Designations of the Series A-1 Senior Preferred Stock (the
“Certificate of Designations”) during the period commencing on the date hereof
and ending immediately prior to the Effective Time, and the Company hereby
acknowledges and agrees that during the period commencing on the date hereof and
ending immediately prior to the Effective Time, the Company shall pay the
interest under the Notes of the Holders to the extent due and payable thereunder
at such times as such interest is required to be paid thereunder but only in the
amounts set forth in column (2) of Schedule III attached hereto, and the
dividends and redemptions owed with respect to the Preferred Shares of the
Holders pursuant to the Certificate of Designations to the extent due and
payable thereunder at such times as each such amount is required to be paid
thereunder but only in the amounts set forth in columns (3), (4) and (5) of
Schedule III attached hereto.  Without modifying the specific payment amounts
set forth in the prior sentence, all such obligations of the Company described
in the prior sentence shall continue as if no Event of Default (as such term is
defined in the Notes and the Certificate of Designations, as applicable) had or
has occurred under or in connection with the Securities and no penalties or
additional interest was or is due in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Payments.
 
(a)           Preferred Shares.  In accordance with this Agreement and the
Merger Agreement, Parent will pay to each Holder in exchange for each Preferred
Share (including a proportional amount thereof for any fractional share) owned
by such Holder at the Effective Time an amount in cash equal to the Liquidation
Price (as defined in the Certificate of Designations, without giving effect to
the provisions of Section 9(c) thereof, including any interest that might
otherwise be required thereunder) with respect to such Preferred Share held by
such Holder (the “Preferred Share Merger Consideration”).  For further
clarification purposes, attached hereto as Schedule IV is a table of the
Preferred Share Merger Consideration and aggregate Preferred Share Merger
Consideration payable to the Holders as of the dates set forth thereon, assuming
the accuracy of the assumptions stated therein and the continued payment of
dividends and monthly redemptions in accordance with Section 1 hereof prior to
each such date.
 
(b)           Warrants.
 
(i)           Series A Warrants.  In accordance with this Agreement and the
Merger Agreement, Parent will pay to each Holder in exchange for each Series A
Warrant owned by such Holder at the Effective Time an amount in cash equal to
(x) the greater of (I) the Common Merger Consideration determined in accordance
with the provisions of the Merger Agreement and (II) $0.2913 (the greater of (I)
and (II), the “Adjusted Common Merger Consideration”) multiplied by (y) the
number of shares that would have been issuable upon cashless exercise of such
Warrant in accordance with Section 10 thereof immediately prior to the Effective
Time (with the Current Market Price (as defined in the Series A Warrant) deemed
to be equal to the Adjusted Common Merger Consideration) ((x) times (y), the
“Series A Preferred Warrant Merger Consideration”).  The forgoing formula will
result in a minimum aggregate Series A Preferred Warrant Merger Consideration
payable to the Holders pursuant to this Section 2(b)(i) of $16,979,235.43.
 

 
-2-

--------------------------------------------------------------------------------

 

(ii)           Series B Warrants.  In accordance with this Agreement and the
Merger Agreement, Parent will pay to each Holder in exchange for each Series B
Warrant owned by such Holder at the Effective Time an amount in cash equal to
(x) the Adjusted Common Merger Consideration multiplied by (y) the number of
shares that would have been issuable upon cashless exercise of such Warrant in
accordance with Section 10 thereof immediately prior to the Effective Time (with
the Current Market Price (as defined in the Series B Warrant) deemed to be equal
to the Adjusted Common Merger Consideration) ((x) times (y), the “Series B
Preferred Warrant Merger Consideration”, and together with the Series A
Preferred Warrant Merger Consideration, the “Preferred Warrant Merger
Consideration”, and the Preferred Warrant Merger Consideration together with the
Preferred Share Merger Consideration, the “Preferred Merger
Consideration”)).  The forgoing formula will result in minimum aggregate Series
B Preferred Warrant Merger Consideration payable to the Holders pursuant to this
Section 2(b)(ii) of $14,178,479.51, and minimum aggregate Preferred Warrant
Merger Consideration of payable to the Holders pursuant to this Section 2(b) of
$31,157,714.95.
 
(c)           Notes.  In accordance with this Agreement and the Merger
Agreement, the Company will pay to each Holder in exchange for each Note owned
by such Holder at the Effective Time an amount in cash equal to the sum of
(x) the aggregate principal amount of the Notes of the Holders then outstanding,
together with any accrued and unpaid interest thereon through the Effective Time
(calculated at an interest rate of 6% per annum) and (y) the Present Value of
Interest (as defined in the Note) with respect to such aggregate principal
amount of the Notes then outstanding (collectively, the “Senior Note Merger
Consideration”).  For example, if paid on the date hereof, the aggregate Senior
Note Merger Consideration payable to the Holders would be $4,096,280.47.  For
further clarification purposes, attached hereto as Schedule V is a table of the
Senior Note Merger Consideration payable to the Holders as of the dates set
forth thereon (assuming the continued payment of interest in accordance with the
terms of the Notes prior to each such date).
 
(d)           Expenses.  In addition to the foregoing, in consideration of the
agreements hereunder (including, without limitation Section 7 below), at the
Effective Time the Company shall reimburse the Holders for all reasonable legal
fees and disbursements of Greenberg Traurig, LLP and Ropes & Gray LLP incurred
in connection with the transactions contemplated hereby and pursuant to the
Transaction Documents (as defined below) and due diligence and regulatory
filings in connection therewith (collectively, the “Hale Expenses”), which Hale
Expenses shall be included as a Company Transaction Expense under the Merger
Agreement.
 
(e)           Payments Generally.  Payments under this Section 2 shall be made
on the Closing Date by wire transfer in U.S. dollars and immediately available
funds to an account designated in writing by each Holder to Parent and the
Company, respectively, at least (2) Business Days prior to the Closing
Date.  Subject to the receipt by the Company of a valid, fully completed and
executed Form W-9 (or other similar tax form) from the Holders, neither Parent
nor the Company shall withhold any amount of such cash payment for any Taxes.
 
(f)           Sample Calculation.  Attached hereto as Schedule VI is a sample
spreadsheet created by the parties setting forth the calculations used to
determine the Common Merger Consideration (including amounts payable with
respect to each of the outstanding securities of the Company).  The parties
hereby agree that to the extent there are any ambiguities in the Merger
Agreement or any other agreement, instrument, certificate or other document with
respect to the Company’s securities and the Merger consideration payable to a
holder of any of the Company’s securities, such ambiguity shall be interpreted
by the parties in a manner consistent with the methodology used in the
electronic version of Schedule VI (with embedded formulas) provided by the
Company to the Holders on the date hereof.  For the avoidance of doubt, in no
event will the aggregate of the Preferred Merger Consideration and the Senior
Note Merger Consideration (the “Aggregate Preferred Merger Consideration”) be
less than the amounts corresponding to the appropriate Closing Date set forth in
column (5) of Schedule II attached hereto.
 
 
-3-

--------------------------------------------------------------------------------

 

(g)           Merger Consideration Certificates.  The parties hereby agree that
the Holders shall be entitled to receive the Preliminary Merger Consideration
Certificate and the Merger Consideration Certificate in accordance with the
provisions of Section 3.1(e) of the Merger Agreement.
 
3.           Restrictions on Transfers.  During the term of this Agreement, each
Holder will not, directly or indirectly except (i) pursuant to the terms of this
Agreement, (ii) for the redemption of the Preferred Stock as required by the
Company’s Certificate of Designations and (iii) for the cancellation of
Securities at the Effective Time pursuant to the terms of this Agreement and the
Merger Agreement, (A) offer for sale, sell, transfer, tender, pledge, encumber,
assign or otherwise dispose of (each, a “Transfer”), (B) enter into any
contract, option or other arrangement or understanding with respect to or
consent to the offer for the sale, transfer, tender, pledge, encumbrance,
assignment or other disposition of, any or all of the Holders’ Securities (other
than a transfer by such Holder to an Affiliate of such Holder that has entered
into an agreement in the form of this Agreement with Parent and the Company or
expressly agreed to be bound by the terms and conditions of this Agreement in a
written agreement reasonably acceptable to Parent and the Company), or (C) take
any action that would reasonably be expected to make any of its representations
or warranties contained herein untrue or incorrect in any material respect or
have the effect of impairing the ability of the Holder to perform its
obligations under this Agreement or preventing or delaying the Merger or
consummation of any of the other transactions contemplated by the Merger
Agreement.  Any attempted Transfer of Securities or any interest therein in
violation of this Section 3 shall be null and void ab initio.
 
4.           No Solicitation.  Each Holder shall, and shall cause each agent and
representative (including any investment banker, financial advisor, attorney,
accountant or other representative retained by the Holder or any such
representative) (each, a “Holder Representative”) of the Holder to, immediately
cease any discussions or negotiations with any other parties conducted
heretofore (other than Parent and Merger Sub) with respect to any Acquisition
Proposal.  Each Holder shall not, nor shall it permit its Holder Representatives
to, directly or indirectly through another Person:  (i) solicit, initiate,
induce, knowingly facilitate or encourage the making by any Person (other than
Parent and its Subsidiaries) of any Acquisition Proposal or Acquisition Inquiry
or take any actions that would reasonably be expected to lead to any Acquisition
Proposal or Acquisition Inquiry; (ii) enter into discussions or negotiations
with any Person in furtherance of an Acquisition Inquiry or to obtain an
Acquisition Proposal; (iii) approve, endorse or recommend any Acquisition
Proposal or Acquisition Inquiry; (iv) furnish any nonpublic information
regarding the Company or any of its Subsidiaries to any Person in connection
with or in response to an Acquisition Proposal or Acquisition Inquiry; or
(v) enter into any Contract with respect to any Acquisition Proposal or
Acquisition Inquiry.  Without limiting the foregoing, it is agreed that any
violation of the foregoing by any Holder shall be a violation of Section 6.4 of
the Merger Agreement by the Company.
 
 
-4-

--------------------------------------------------------------------------------

 

5.           Voting of Notes or Warrants.  Except to the extent that a vote or
consent would amend or modify any term or condition of Sections 1 or 2 hereof,
if any vote or consent in respect of the Merger, the Merger Agreement or the
transactions contemplated thereby is taken pursuant to the provisions of the
Notes or the Warrants, then the provisions of the Support Agreement, dated as of
the date hereof, by and among the parties hereto (the “Support Agreement”)
imposing obligations in respect of or in connection with any vote of or consent
of stockholders shall apply thereto mutatis mutandis.
 
6.           No Limitations on Holder’s Action as a Director.  Each Holder
executes this Agreement solely in such Holder’s capacity as the beneficial owner
and record holder of such Holder’s Securities, and nothing in this Agreement
shall limit or restrict any partner, member, director, officer, employee of any
Holder or its Affiliates, who is or becomes during the term hereof a member of
the board of directors of the Company or any of its Subsidiaries from acting,
omitting to act or refraining from taking any action, in such person’s capacity
as a member of the board of directors of the Company or any of its Subsidiaries,
including all actions taken by such person in accordance with such person’s
fiduciary duties as a director of the Company or any of its Subsidiaries or
otherwise as permitted by the Merger Agreement.
 
7.           Forbearance.  From the execution and delivery of this Agreement
until the earlier of the Effective Time or the termination of this Agreement
pursuant to Section 12 hereof (such period, the “Forbearance Period”), as long
as no Forbearance Default occurs, the Holders hereby agree to refrain from
exercising any of their rights or remedies under the Securities that may exist
as a result of any Event of Default (as such term is defined in the Notes and
the Certificate of Designations, as applicable), including converting the Notes
into shares of Common Stock pursuant to Section (6)(b) thereof or
otherwise.  For purpose of this Agreement, a “Forbearance Default” means any of
the following:  (i) the Company or any of its Subsidiaries making a general
assignment for the benefit of creditors or consenting to the appointment of a
receiver, liquidator, custodian, or similar official of all or substantially all
of its properties, or the Company or any of its Subsidiaries commencing any
action or proceeding or taking advantage of or filing under any federal or state
insolvency statute seeking to have an order for relief entered with respect to
it or seeking adjudication as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution, administration, a voluntary
arrangement or other relief with respect to it or its debts; (ii) the
commencement against the Company or any of its Subsidiaries of any action or
proceeding of the nature referred to in clause (i) above or seeking the issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its property which results in the entry of an order
for relief which remains undismissed, undischarged or unbonded for a period of
sixty (60) days; (iii) the initiation of the dissolution or other winding up of
the Company or any of its Subsidiaries, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy proceedings; or (iv) the
initiation of any assignment for the benefit of creditors or any marshalling of
the material assets or material liabilities of the Company or any of its
Subsidiaries.
 
 
-5-

--------------------------------------------------------------------------------

 

8.           Conflicts.  Subject to applicable law, the Company and the Holders
hereby agree that to the extent that any provision of this Agreement conflicts
or its otherwise inconsistent with the terms and conditions of the Certificate
of Designations or the Warrants or the Notes (or the agreements under which they
were issued), the terms of this Agreement shall prevail and, effective as of
immediately prior to the Effective Time, (x) the Company and the Holders hereby
agree that the Certificate of Designations, the Warrants and the Notes (and the
agreements under which they were issued) are hereby amended to reflect the
provisions of this Agreement and (y) the Holders hereby waive any greater rights
that they might otherwise have under the Certificate of Designations, the
Warrants or the Notes (or the agreements under which they were issued).
 
9.           Release of Liens.  The parties hereby agree that upon payment in
full of the payments described in Section 2 above in accordance with the terms
of this Agreement and the Merger Agreement, (a) all of the Holders’ Liens
against any and all collateral of the Company or its Subsidiaries shall
automatically terminate; (b) all of the obligations of the Company or its
Subsidiaries under or in connection with the Notes shall be terminated and
cancelled automatically; (c) all of the Holders’ rights under the Notes shall
automatically terminate; (d) the Company and its Subsidiaries shall be released
from any and all claims, liabilities, damages, costs and expenses now existing
or hereafter arising out of or in connection with the Notes; and (e) the Notes
shall be deemed terminated and the Holders expressly relinquish, release and
render ineffective all of their rights, powers and interests derived under the
Notes.  The Holders hereby authorize the Company, its counsel or its designee,
upon payment in full of the payments described in Section 2 above in accordance
with the terms of this Agreement and the Merger Agreement, to prepare and file
all documentation necessary to evidence termination of all of the Holders’ Liens
against any and all collateral of the Company or its Subsidiaries, including
U.C.C. termination statements.  The Holders further agree from time to time
hereafter upon the reasonable request of the Company, to (i) execute and deliver
to the Company such further instruments and documents as the Company may
reasonably request to fully effect the foregoing releases, terminations and
discharges, and (ii) to return to the Company any certificate, instruments or
other documents constituting collateral under the Notes.
 
10.           Representations and Warranties of Holder.  Each Holder hereby
represents and warrants to Parent and the Company as follows:
 
(a)           Ownership.  Except as otherwise set forth on Schedule I, such
Holder is the record and beneficial owner of, and has good and valid title to,
its Securities, free and clear of any liens, pledges, hypothecations, charges,
mortgages, security interests, and encumbrances, including any option, warrant
or other right, agreement, arrangement or commitment of any character relating
to the pledge or disposition of any of the Securities.
 
(b)           Organization, Authority.  Such Holder has all requisite power and
authority and legal capacity to enter into, execute and deliver this Agreement
and to perform fully the transactions contemplated hereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 

(c)           Execution and Delivery.  This Agreement has been duly executed and
delivered by such Holder and constitutes a valid and binding obligation of such
Holder enforceable against such Holder in accordance with its terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, reorganization, insolvency, moratorium, liquidation and
other laws relating to, or affecting the enforceability of creditors’ rights and
remedies generally.
 
(d)           No Conflicts.  Subject to Sections 7 and 8 hereof, the execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated hereby and compliance with the provisions hereof will not, conflict
with, result in a violation or breach of, or constitute a default (or an event
that, with notice or lapse of time or both, would result in a default) or give
rise to any right of termination, amendment, cancellation, notice or
acceleration under, (i) with respect to Hale Capital Partners, LP, its
certificate of limited partnership and other constituent documents, (ii) with
respect to EREF PARA, LLC, its limited liability company agreement and other
constituent documents, (iii) with respect to all Holders, any loan or credit
agreement, bond, note, mortgage, indenture, lease or any other contract,
agreement, or instrument to which such Holder is a party or by which such Holder
or any of its Securities is bound or (iv) any law, injunction, judgment, writ,
decree, order or ruling applicable to such Holder or to such Holder’s property
or assets.  Subject to appropriate filings under securities laws (which such
Holder agrees to make promptly), to the extent applicable, no consent, approval
or authorization of, or designation, declaration or filing with, any
Governmental Entity or other Person on the part of such Holder is required in
connection with the valid execution and delivery of this Agreement by such
Holder, the consummation by such Holder of the transactions contemplated hereby
or compliance by such Holder with any of the provisions hereof.
 
(e)           Reliance.  Such Holder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon such Holder’s execution,
delivery and performance under this Agreement.
 
11.           Representations and Warranties of Parent.  Parent hereby
represents and warrants to each Holder and the Company as follows:
 
(a)           Organization, Authority.  Parent is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  Parent has all the requisite power and authority to enter into,
execute and deliver this Agreement and to perform fully the transactions
contemplated hereby, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement.
 
(b)           Execution and Delivery.  This Agreement has been duly executed and
delivered by Parent and constitutes a valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, reorganization, insolvency, moratorium, liquidation and other laws
relating to, or affecting the enforceability of creditors’ rights and remedies
generally.
 
 
-7-

--------------------------------------------------------------------------------

 

(c)           No Conflicts.  Neither the execution and delivery of this
Agreement nor the performance by Parent of its obligations hereunder will result
in a violation or breach of, or constitute a default (or an event that, with
notice or lapse of time or both, would result in a default) or give rise to any
right of termination, amendment, cancellation, or acceleration under,
(i) Parent’s certificate of incorporation, bylaws or other constituent
documents, (ii) any contract, obligation, commitment, agreement, restriction,
understanding, or instrument to which Parent is a party or by which Parent is
bound, (iii) any injunction, judgment, writ, decree, order or ruling applicable
to Parent, or (iv) subject to the filing of any reports under Sections 13(d) and
16 of the Exchange Act as may be required in connection with this Agreement, the
Merger Agreement or the Support Agreement and the transactions contemplated
hereby and thereby, any law, statute, rule or regulation applicable to
Parent.  Subject to appropriate filings under securities laws (which Parent
agrees to make promptly), to the extent applicable, no consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Entity or other Person on the part of Parent is required in connection with the
valid execution and delivery of this Agreement by Parent, the consummation by
Parent of the transactions contemplated hereby or compliance by Parent with any
of the provisions hereof.
 
12.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Holder as follows:
 
(a)           Organization, Authority.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada.  The Company has all the requisite power and authority to enter into,
execute and deliver this Agreement and to perform fully the transactions
contemplated hereby, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement.
 
(b)           Execution and Delivery.  This Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, reorganization, insolvency, moratorium, liquidation and
other laws relating to, or affecting the enforceability of creditors’ rights and
remedies generally.
 
(c)           No Conflicts.  Subject to Sections 7 and 8 hereof, neither the
execution and delivery of this Agreement nor the performance by the Company of
its obligations hereunder will result in a violation or breach of, or constitute
a default (or an event that, with notice or lapse of time or both, would result
in a default) or give rise to any right of termination, amendment, cancellation,
or acceleration under, (i) the Company’s articles of incorporation, bylaws or
other constituent documents, (ii) any contract, obligation, commitment,
agreement, restriction, understanding, or instrument to which the Company is a
party or by which the Company is bound, (iii) any injunction, judgment, writ,
decree, order or ruling applicable to the Company, or (iv) any law, statute,
rule or regulation applicable to the Company.  Subject to appropriate filings
under securities laws (which the Company agrees to make promptly), to the extent
applicable, no consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity or other Person on the part
of the Company is required in connection with the valid execution and delivery
of this Agreement by the Company, the consummation by the Company of the
transactions contemplated hereby or compliance by the Company with any of the
provisions hereof.
 
 
-8-

--------------------------------------------------------------------------------

 
 
13.           Termination.  This Agreement shall automatically terminate, and
the provisions hereof shall be of no further force or effect, upon the valid
termination of the Merger Agreement in accordance with the terms thereof.
 
14.           Miscellaneous.
 
(a)           Further Actions.  Each of the parties hereto agrees that it will
execute and deliver such other documents and instruments and to take such
further actions as from time to time may be necessary or appropriate to
effectuate this Agreement.
 
(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given if delivered personally, delivered by
UPS or other nationally recognized overnight courier service or sent via
facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
If to a Holder, to such Holder’s address on the signature page hereto,
 
with copies (which shall not constitute notice) to:
 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attention:  Robert H. Cohen and Anthony J. Marsico
Fax:  (212) 801-6400
 
and the Company and Holland & Knight LLP at the addresses below.
 
If to the Company:
 
Paradigm Holdings, Inc.
9715 Key West Avenue, 3rd Floor
Rockville, Maryland  20850
Attention: Peter B. LaMontagne
Fax:  (240) 580-1902
 
with a copy (which shall not constitute notice) to:
 
Holland & Knight LLP
1600 Tysons Boulevard, Suite 700
McLean, Virginia  22102
Attention:  Jonathan Wolcott
Fax:  (703) 720-8610

 
-9-

--------------------------------------------------------------------------------

 
 
If to Parent:
 
CACI International Inc
1100 North Glebe Road
Arlington, VA 22201
Attention:  President
Fax:  (703) 841-2891
 
with copies (which shall not constitute notice) to:
 
CACI International Inc.
1100 North Glebe Road
Arlington, VA 22201
Attention:  Legal Division
Fax:  (703) 841-2850
 
and
 
Sheppard, Mullin, Richter & Hampton, LLP
1300 I Street, NW
11th Floor East
Washington, D.C.  20005
Attention:  Robert L. Magielnicki and Lucantonio M. Salvi
Fax:  (202) 312-9454
 
All such communications shall be deemed to have been duly given: (i) in the case
of a notice delivered by hand, when personally delivered, (ii) in the case of a
notice sent by facsimile, upon transmission subject to telephone and automated
confirmation of receipt and (iii) in the case of a notice sent by overnight
courier service, the date delivered at the designated address, in each case
given or addressed as aforesaid.
 
(c)           Assignment; Binding Effect.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto, in whole or in part (whether by operation of law or otherwise),
without the prior written consent of the other parties, except that Parent may
assign this Agreement to a wholly-owned Subsidiary of Parent in connection with
the concurrent assignment of the Merger Agreement to such Subsidiary of Parent,
but no such assignment shall relieve Parent of its obligations hereunder.  Any
attempt to make any such assignment without such consent shall be null and
void.  Subject to the preceding sentences, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the parties, their respective
successors and permitted assigns.
 
(d)           Third Party Beneficiaries.  Notwithstanding anything contained in
this Agreement to the contrary, nothing in this Agreement, expressed or implied,
is intended to or shall confer on any Person other than the parties hereto or
their respective permitted successors and assigns any rights, benefits,
remedies, obligations or liabilities whatsoever under or by reason of this
Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 

(e)           Entire Agreement.  This Agreement, the Merger Agreement and the
Support Agreement constitute the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, either written or oral, among the parties, or any of them, with
respect thereto.
 
(f)           Waivers.  Any agreement on the part of a party to waive any
provision of this Agreement, or to extend the time for any performance
hereunder, will be valid only if set forth in an instrument in writing signed on
behalf of such party.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, nor any failure or delay on the part
of any party hereto in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance of any
representations, warranties, covenants or agreements contained in this
Agreement.  The waiver by any party hereto of a breach of any provision
hereunder shall not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder.
 
(g)           Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  In this Agreement, unless a contrary
intention appears, (i) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision, (ii) the word “including” means
“including without limitation” and is intended by the parties to be by way of
example rather than limitation, (iii) reference to any Section means such
Section hereof and (iv) any reference in this Agreement to gender shall include
both genders, and words imparting the singular number only shall include the
plural and vice versa.  No provision of this Agreement shall be interpreted or
construed against any party hereto solely because such party or its legal
representative drafted such provision.  When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.
 
(h)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF (EXCEPT AS
EXPRESSLY PROVIDED HEREIN THAT THE NRS SHALL BE APPLICABLE OR OTHERWISE INSOFAR
AS THE NEVADA CORPORATION LAW SHALL BE MANDATORILY APPLICABLE HERETO).
 
(i)           Jurisdiction.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the Relevant
Courts for any litigation arising out of or relating to this Agreement (and
agrees not to commence any litigation relating thereto except in such courts),
waives any objection to the laying of venue of any such litigation in the
Relevant Courts and agrees not to plead or claim in any Relevant Court that such
litigation brought therein has been brought in an inconvenient forum; provided,
however, that nothing in this Section 14(i) is intended to waive the right of
any party to remove any such action or proceeding commenced in any such state
court to an appropriate federal court to the extent the basis for such removal
exists under applicable law.  The parties agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any
Relevant Court, to the address specified in Section 14(b), shall constitute
valid and lawful service of process against them, without necessity for service
by any other means provided by statute or rule of court.
 
 
-11-

--------------------------------------------------------------------------------

 

(j)           Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in
equity.  Each party agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that the
party seeking such injunction, specific performance or other equitable relief
has an adequate remedy at law or that any award of specific performance is not
an appropriate remedy for any reason at law or equity.  In the event that any
party seeks an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the terms and provisions of this Agreement, such
party shall not be required to provide any bond or other security in connection
with any such injunction or other order, decree, ruling or judgment.
 
(k)           Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or electronic data file), each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.
 
(l)           Severability.  Should any provision of this Agreement be
judicially declared to be invalid, unenforceable or void, such decision will not
have the effect of invalidating or voiding the remainder of this Agreement, and
the part or parts of this Agreement so held to be invalid, unenforceable or void
will be deemed to have been stricken herefrom, and the remainder will have the
same force and effectiveness as if such stricken part or parts had never been
included herein.
 
(m)           Waiver of Trial by Jury.  EACH PARTY TO THIS AGREEMENT WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED, OR
WHICH IN THE FUTURE MAY BE DELIVERED, IN CONNECTION WITH THE MERGER OR THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
(n)           Amendment.  This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.
 
(o)           Defined Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings given to them in the Merger
Agreement.
 
 
-12-

--------------------------------------------------------------------------------

 

(p)           Acknowledgements.  Each Holder hereby waives any and all notices
and consent rights (other than consent rights satisfied by this Agreement, the
Written Consent and the Support Agreement), solely with respect to the Merger
Agreement and all agreements, understandings or arrangements entered into
connection with the Merger Agreement, including this Agreement (collectively,
the “Transaction Documents”), and with respect to the transactions contemplated
by the Transaction Documents, to which it is otherwise entitled under the terms
of the Certificate of Designations and all other agreements, understandings and
arrangements to which the Holder or its Affiliates are party with the Company;
provided that, this waiver shall not apply to any notices or consents rights
afforded to such Holder under the Transaction Documents.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
-13-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Preferred Stock, Warrant and Note Termination Agreement as of the date first
written above.
 

 
Holders:
HALE CAPITAL PARTNERS, LP
                      By:
/s/Martin M. Hale, Jr.
     
Name:  Martin M. Hale, Jr.
     
Title:  Chief Executive Officer
                      Address: Martin Hale       570 Lexington Ave., 49th Floor
      New York, NY 10022       Fax:  212-751-8822                      
EREF PARA, LLC By: Hale Fund Management, LLC, its managing member
                      By:
/s/Martin M. Hale, Jr.
     
Name:  Martin M. Hale, Jr.
     
Title:  Chief Executive Officer
                      Address: Martin Hale       570 Lexington Ave., 49th Floor
      New York, NY 10022       Fax:
212-751-8822
                   
Company:
PARADIGM HOLDINGS, INC.
                      By:
/s/Peter B. LaMontagne
     
Name:  Peter B. LaMontagne
     
Title:  President and CEO
                   
Parent:
CACI, INC.—FEDERAL
                      By:
/s/Thomas Mutryn
     
Name:  Thomas Mutryn
     
Title:  Chief Financial Officer, EVP
 

 
 

--------------------------------------------------------------------------------